Citation Nr: 0803241	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-21 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
June 8, 1962 rating decision which reduced the 50 percent 
disability rating to 30 percent for anxiety reaction.

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  In a June 8, 1962 rating decision, the RO reduced the 50 
percent disability rating to 30 percent for anxiety reaction; 
an appeal to that decision was not initiated.

2.  The June 8, 1962 rating decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.

3.  A timely substantive appeal was not received as to the 
issue of entitlement to service connection for bilateral 
hearing loss.

4.  A substantive appeal was not received as to the issue of 
entitlement to service connection for bilateral tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the June 8, 1962 
rating decision which reduced the 50 percent disability 
rating to 30 percent for anxiety reaction on the basis of CUE 
have not been met.  38 C.F.R. § 3.105 (2007).

2.  The issue of entitlement to service connection for 
bilateral hearing loss is not in appellate status.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2007).

3.  The issue of entitlement to service connection for 
bilateral hearing loss is not in appellate status. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  This law 
contemplates VA's notice and duty to assist obligations in 
the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the issue of CUE in the June 8, 1962 rating 
decision.

The veteran has alleged CUE in a June 8, 1962 rating 
decision, wherein the RO reduced the 50 percent disability 
rating to 30 percent for anxiety reaction.  The veteran did 
not appeal that decision and it became final.  See 38 
U.S.C.A. § 7105.

The June 8, 1962 rating decision may be revised only upon a 
showing that it was clearly and unmistakably erroneous.  See 
38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 
3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a clear and unmistakable error in its decision 
pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 
210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes CUE.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) 
(to prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome- 
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set 
forth in § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision."  Yates v. 
West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 
'error''  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) emphasized that a purported failure in the 
duty to assist cannot give rise to CUE, nor does it result in 
"grave procedural error" so as to vitiate the finality of a 
prior, final decision.  In other words, to present a valid 
claim of CUE, the claimant cannot simply request that the 
Board reweigh or reevaluate the evidence.  Crippen v. Brown, 
9 Vet. App. 412 (1996).  Further, an alleged failure in the 
duty to assist by the RO may never form the basis of a valid 
claim of CUE, because it essentially is based upon evidence 
that was not of record at the time of the earlier rating 
decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that 
medical knowledge was not advanced to its current state may 
not form the basis for a valid claim of CUE, because it is 
premised upon facts that were not then of record.  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  See 
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the 
error must be one that would have manifestly changed the 
outcome at the time it was made.  Kinnaman v. Derwinski, 4 
Vet. App. 20, 26 (1993).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue. Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

The veteran's representative has argued that the rating 
reduction was not done in accordance with 38 C.F.R. § 3.344.  
Thus, there was misapplication of a regulatory provision.  It 
is asserted that the reduction was based on a field 
investigation which was prejudicial toward the veteran.  
Although the veteran was practicing as an attorney, his 
income was not commensurate with a successful law practice.  
It is alleged that there is no regulatory or judicial basis 
for a reduction based on such an investigation and it should 
be considered void.  Since the reduction was made without 
observing the applicable VA regulation, it should be 
considered void ab initio.  

Historically, in a January 1946 rating decision, service 
connection was granted for traumatic psychoneurosis and a 50 
percent rating was assigned effective February 1946.  In a 
March 1947 rating decision, the disability rating was 
increased to 70 percent effective September 1946.  In a March 
1958 rating decision, the disability rating was reduced to 50 
percent effective November 1948 and the disability was 
recharacterized as anxiety reaction with conversion symptoms.  
A January 1950 rating decision confirmed and continued the 
prior 50 percent rating.  A January 1951 rating decision 
confirmed and continued the prior 50 percent rating.  

The Board notes that the January 1951 determination was based 
on a January 1951 VA examination which showed that the 
veteran was neat in appearance, friendly, quiet, and 
cooperative.  He was not resentful nor hostile during the 
interview.  He was somewhat preoccupied with his condition 
and was somewhat apprehensive.  There was present a fine 
tremor of the extended fingers.  Stream of speech was fairly 
spontaneous, relevant, and coherent.  Affect was somewhat 
decreased during the interview.  Memory for recent and remote 
events was fairly good.  The veteran stated that he had 
difficulty remembering names of people.  His orientation was 
good in all spheres.  He denied any ideas of reference.  He 
denied any voices and visions.  He stated that he was not 
depressed and denied any suicidal ideas or attempts.  He had 
no guilt feelings of fears.  He admitted to having feelings 
of insecurity.  His judgment was good and he had some insight 
into his condition.  The diagnosis was anxiety reaction with 
conversion symptoms, chronic, manifested by nervousness, 
headaches, dizzy spells, faintness, shaky spells, tension, 
restlessness, irritability, insomnia, dreams, worry, 
sweating, inability to concentrate, tachycardia, asthenia, 
and feelings of insecurity.  The precipitating stress was 
moderate and his predisposition was undetermined.  His degree 
of incapacity was moderate.  He was competent.  

In April 1953, the veteran was afforded another VA 
examination.  At that time, his claims file was reviewed.  
His last examination was cited.  The veteran indicated that 
since the last examination, he had been self-employed as a 
lawyer and used his home as an office.  However, he further 
indicated that he had been ineffective in his job for 6 
months due to his nervous condition.  He reported that he was 
extremely irritated by the noise that his three young 
children made at home.  He stated that he could not have 
conferences with his clients when he was nervous.  He only 
had a select group of friends and did not care to mix in 
crowds because it tired him.  In his leisure time, he 
exercised, watched boxing on television, went for walks, and 
enjoyed music and movies.  He denied alcoholism or antisocial 
tendencies.  He complained of perspiring on the palmar 
surfaces of his hands.  He indicated that when he awoke in 
the morning, his whole body was numb and took 30 minutes or 
more for the circulation to release.  He felt that he was not 
working hard enough, felt exhausted, and had terrific 
headaches.  His wife indicated that the veteran shouted and 
cried in his sleep as if he was in pain.  In addition, he was 
always looking for diversions.  He lacked confidence.  His 
heart would pound and he felt shaky.  He worried about his 
children.  Several times a week, his stomach felt like a hot 
oven.  He tried not to be disgusted. He brooded when he had a 
poor day over his work.  Three to four times in the last 
year, his knees had buckled under him.  

Mental status examination revealed that the veteran was 
fairly neat in appearance.  He appeared mildly depressed, 
asthenic, slow-moving, and extremely fatigued.  He talked 
softly.  He stated that he usually got dizzy spells in the 
morning and at night.  He had guilt feelings and fears.  He 
denied auditory and visual hallucinations, ideas of 
reference, and delusions.  Recent and remote memory were 
good.  General and school knowledge were good.  Counting and 
calculation were good.  There were no signs of psychosis.  
The diagnosis was anxiety reaction, moderate, chronic, 
manifested by fatigability, nightmares, stomach symptoms, 
conversion symptoms of nervousness, or numbness, of 
perspiration of the hands, feelings of insecurity, guilt 
feelings, fears, dizziness, depressive trends, and 
irritability.  The external precipitating stress was 
moderate.  The predisposition was moderate.  The degree of 
psychiatric impairment was moderate.  The veteran was 
competent.  

In May 1953, the RO confirmed and continued the prior 50 
percent rating.  

In January 1961, the veteran was afforded another VA 
examination.  It was noted that the last examination was in 
1953.  It was noted that the veteran was a very restless and 
impatient individual who could hardly wait to be examined.  
The veteran indicated that he did not like to complain and 
stated that he had not done anything of importance since his 
last examination.  He was a lawyer by trade.  He had not been 
admitted to the Illinois Bar, so he could only handle federal 
cases since he was admitted in another State (Wisconsin).  He 
had moved to Illinois because his wife came from Illinois and 
his in-laws lived there.  The veteran had multiple neurotic 
complaints.  He stated that he could not sleep, his body was 
numb, and he felt stuff.  He had sweaty hands and felt weak 
and fatigued.  He had no initiative to do anything and he 
occupied himself with doing exercises.  He was evasive 
regarding his daily activities.  He was unable to give an 
adequate explanation of who was supporting his family.  He 
indicated that if he handled any cases, he did so from home.  
He was at times depressed and he felt disgusted and 
frustrated as well as angry with himself and others.  He did 
not feel there was any sense in getting more psychiatric 
treatment.  He was taking the attitude that he was 
incapacitated for legal work.  He showed an ill concealed 
hostility and resentment toward VA.  In spite of 
unemployment, he was very well dressed and talked in a 
relevant and coherent manner.  He showed no evidence of any 
psychotic reaction.  The neurological examination was 
completely negative.  The veteran's inservice experiences 
were reviewed.  The examiner stated that there had been no 
improvement in the veteran's condition and he considered him 
basically an inadequate person.  He did not have a successful 
law practice before he went into the Navy and after getting 
out of the Navy, he was preoccupied with his neurotic 
manifestations.  Any cases he handled, he did so from home, a 
home he was renting in Illinois.  As far as he was concerned, 
he was a neurotic invalid and apparently liked to be given 
sympathy and attention by his wife and in-laws.  He showed no 
desire to undergo any psychiatric treatment at the age of 48 
years.  A field investigation was requested to find out how 
the veteran occupied his time and supported himself.  

Based on the recommendation, a field investigation was 
requested.  According to a September 1961 1962 VA Form 119, 
Report of Contact, the veteran complained about the 
investigation and objected violently to VA contacting his 
brother and he insisted that the investigation be stopped.  
He was hostile and belligerent and he stated that it was not 
the VA's business regarding his income and that he was 
entitled to funds from VA.  His wife concurred with the 
veteran and encouraged him.  The veteran indicated that he 
would cancel his claim with VA and wanted nothing to do with 
the Government.  He admitted that he was practicing law, but 
refused to say where he was practicing law.  He and his wife 
alleged that they were permanent residents of Wisconsin.  
They indicated that they also had a home in Illinois.  

At this point, the Board notes that the veteran's mailing 
address for VA purposes was Illinois and the veteran had 
indicated during his VA examination that he was residing in a 
rental home in Illinois.  Thus, inconsistent information was 
presented in the VA examination and the Report of Contact.

Despite the veteran's protests, the field examination was 
conducted and signed in January 1962.  It revealed the 
following.  The veteran and his wife were contacted at the 
Illinois address.  The veteran was clean, polite and attired 
in a well-pressed, obviously new suit.  The veteran indicated 
that this was their part-time address.  The home was owned by 
a relative of his wife and was new, attractive, and 
expensively furnished.  The veteran and his wife indicated 
that no one in the neighborhood knew them, their permanent 
address was in Wisconsin where they lived with their children 
and relatives, and the veteran was working as an attorney 
with his brother, who was also an attorney.  The veteran 
indicated that the veteran's brother made up the deficit in 
his living expenses.  The veteran was allowed to have the 
pretext that he was earning money.  During the course of the 
questioning regarding the true nature of the money payment by 
the brother to the veteran, the veteran burst into tears and 
requested that the questioning stop.  The veteran's wife then 
demanded all of the notes made by the field examiner.  The 
veteran and his wife then refused to answer any questions.  
They felt that their privacy was invaded and indicated that 
they did not want any one else to contact them, their family, 
or their friends.  The information in the field report was 
furnished based on the field examiner's memory because he 
surrendered his notes, as requested.  

Thereafter, the field examiner interviewed the veteran's 
brother at his law office.  The brother indicated that he saw 
the veteran about twice a month and the veteran would do work 
for him.  The veteran's work was public relations-related and 
did not do trial work or briefing of cases.  It was his 
impression that the veteran was practicing law, but was not 
on a retainer basis with any clients.  The brother stated 
that he had no idea as to the veteran's earnings.  He had 
gifted him two thousand dollars in the past year.  The 
brother indicated that he had agreed to practice law with the 
veteran, but due to the veteran's temperament, it was 
impossible to carry out the arrangements.  It was his opinion 
that his brother's condition was worsening.  The veteran and 
his family were living in a lower flat and relatives lived in 
the upper flat.  

The field examiner then interviewed the veteran at his law 
office in Wisconsin.  The veteran became excited and 
argumentative during the interview and launched into a tirade 
concerning his condition.  Once he regained his composure, he 
was cordial and friendly and talked freely.  The veteran 
related that he frequently suffered from spells during which 
he felt upset and nervous.  With respect to his employment, 
the veteran stated that he was able to practice law only on a 
part-time basis.  He indicated that he did practically no 
trial work and his only court appearances involved arguing 
motions and matters of minor importance.  He assigned the 
trial work to other attorneys.  His office facilities were of 
the finest quality, tastefully furnished, complete, well 
located, and efficiently maintained.  An income investigation 
was conducted which showed that the veteran and his family's 
earned income (from the veteran) which was well in excess of 
the poverty level and could not be considered marginal.  

In a June 8, 1962 rating decision, the veteran's disability 
rating for anxiety reaction was reduced from 50 to 30 
percent.  

At the time of the June 1962 rating decision, 38 C.F.R. § 
3.344 (1961) was the relevant regulation pertaining to 
stabilization of disability evaluations.  That regulation 
stated that rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and [VA] regulations governing 
disability compensation and pension.  It is essential that 
the entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history. . . . Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as the basis of reduction.  
Ratings on account of disease subject to temporary or 
episodic improvement, e.g., manic depressive or other 
psychotic reaction, epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. . . . Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (1961).  The 
regulation specified that the provisions of 38 C.F.R. § 
3.344(a) apply to ratings that have continued for long 
periods at the same level (5 years or more).  38 C.F.R. § 
3.344(c) (1961).

In June 1962, the veteran's 50 percent disability rating for 
anxiety reaction had been in effect for more than five years.  
Thus, reduction of the veteran's disability ratings could 
have been implemented following compliance with the 
requirements of 38 C.F.R. § 3.344.

The Court has observed that the regulatory language of 38 
C.F.R. § 3.344(a) has not changed since its adoption in 
February 1961 and that it has consistently held that where an 
RO reduces a veteran's disability rating without following 
the applicable VA regulations, the reduction is void ab 
initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999) citing 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Murincsak v. 
Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 584, 596 (1991).  Where the issue is 
whether the RO is justified in reducing a veteran's protected 
rating, it must be established by a preponderance of the 
evidence and compliance with 38 C.F.R. § 3.344 that a rating 
reduction is warranted.  Sorakubo v. Principi, 16 Vet. App. 
120, 123-24 (2002) citing Brown v. Brown, 5 Vet. App. 413, 
421 (1993).

The Board finds that the June 8, 1962 rating decision which 
reduced the 50 percent disability rating to 30 percent for 
anxiety reaction does not contain CUE.  The Board finds that 
there is no showing that this rating decision was not based 
on the correct facts as they were known at that time or was 
not in accordance with the existing law and regulations.  On 
the contrary, the rating decision shows that the RO 
considered the evidence which was of record at that time, 
which included the VA examination report and the 
comprehensive field investigation report.  While the VA 
examination showed "no improvement," that assessment was 
made based on inaccurate information furnished by the veteran 
regarding his industrial capabilities.  The veteran presented 
a picture where he resided in a rental home in Illinois, was 
not able to practice Illinois law, and was basically unable 
to work.  Thus, the VA examiner essentially indicated that 
the veteran had severe industrial impairment which was 
consistent with the rating criteria for a 50 percent rating.  
See Diagnostic Code 9400 (1961-1962).  

However, the information gleaned from the field investigation 
showed that the information furnished by the veteran was 
false.  Interviews were conducted with the veteran, his wife, 
and his brother.  It was discovered that the veteran was not 
in fact residing solely in a home in Illinois.  Rather, he 
was residing in Wisconsin where he was able to practice more 
than federal law.  He was practicing law with his brother.  
The veteran and his brother indicated that he was only 
practicing law in a minimal capacity.  However, the income 
investigation revealed that the veteran was working as an 
attorney and earning a more than marginal income from that 
endeavor.  In addition, he was paying wages to another 
person(s).  The veteran's brother denied that the veteran did 
any trial or court work.  However, the veteran indicated that 
he did in fact handle some minor court work.  During his VA 
examination, the veteran has stated that he saw clients 
minimally at his rental home in Illinois.  Clearly, this 
statement misrepresented the actual situation as he was 
seeing clients in what was described as an upscale law office 
in Wisconsin.  The income information was derived from a 
reliable source and the Board finds it to be the most 
probative evidence regarding the true level of earning 
capability of the veteran.  This is the most probative 
evidence because the veteran, his wife, and his brother 
clearly did not provide accurate information to VA regarding 
the veteran's work status.  The VA examination findings as 
presented by the veteran were directly contradicted by the 
investigation report.  

Thus, based on this investigation report, severe industrial 
impairment was clearly not shown.  Thus, the criteria for a 
50 percent rating was not met as the veteran did not have 
severe industrial impairment.  Further, the fact that he was 
seeing clients in a professional atmosphere does not tend to 
show that severe social impairment was present either.  In 
any event, the evidence definitively established that there 
had been improvement in the veteran's industrial abilities.  
Thus, this evidence reflected that the veteran was working 
efficiently and productively and this evidence supported a 
conclusion that his disorder was not as severe as it had 
previously been.  This demonstrates sustained improvement in 
the veteran's ability to function under the daily conditions 
of life and work.  The improvement was sustained as the 
income information provided a year's income.  

Although the appellant disagrees with the conclusion reached 
by the RO that the veteran's anxiety disorder had improved 
enough to justify a reduction, an asserted failure to 
evaluate and interpret the evidence correctly is not CUE.  
See generally Eddy.  

In deciding this appeal, the Board acknowledges that in the 
June 1962 rating decision, the RO did not cite to 38 C.F.R. § 
3.344 as part of the analysis in reaching the determination 
to reduce the evaluation.  This is not in itself evidence 
that the RO did not properly apply the regulation.  Further, 
the failure of the 1962 rating decision to articulate 
detailed reasons for its decision is not evidence that the 
reduction was improper.  This is because before February 1, 
1990, when 38 U.S.C. § 5104 (b) went into effect to require 
VA to specify in rating decisions the evidence considered and 
the reasons for the disposition, rating decisions often lack 
such specificity.  See Crippen; see also VAOPGCPREC 6-92 
(absence of a specific reference to, or failure to cite, a 
controlling regulation in a rating decision does not mean it 
was not considered).

Further, there is no evidence that the facts as to the 
veteran's field examination were other than accurate and 
complete, contrary to those presented at the time of the VA 
examination in January 1961.  The veteran has alleged that 
the investigation was prejudicial against him.  The Board 
disagrees.  A review of the report shows a factual 
description of the veteran's living and working scenario 
which is supported by the income evidence.  In this case, the 
Board finds that the evidence contained in the field 
examination report so clearly establishes that the veteran's 
anxiety reaction was no longer productive of severe social 
and, particularly industrial impairment, that none of the 
alleged errors would have compelled a different conclusion.

The January 1961 VA examination was based on inaccurate 
information provided by the veteran.  Although a rating was 
not to be reduced on any one examination, the pertinent 
regulation provided an exception: in those instances where 
all the evidence of record clearly warrants the conclusion 
that sustained improvement has been demonstrated. . . . 
Moreover, though material improvement in the physical or 
mental condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  That is the case here.  The other 
evidence, as a whole, showed that there was sustained 
improvement.  The improvement is considered sustained 
particularly in light of the income information which 
reflected earnings of a year's time.  This evidence presented 
the actual living and working circumstances of the veteran 
while the VA examination report was based on incorrect 
statements made by the veteran.  The veteran's demeanor was 
recorded by an examiner and is considered competent regarding 
the level of his psychiatric manifestations.  However, the 
information regarding industrial impairment to include the 
veteran's ability to work with clients and others was 
misleading and not in accord with the actual facts in this 
case.  Thus, the evidence showed material improvement in the 
veteran's mental condition and it was reasonably certain that 
the improvement would be maintained under the ordinary 
conditions of life.

In view of the foregoing, it is clear that the June 8, 1962 
rating decision did apply 38 C.F.R. § 3.344 as required, even 
though it was not cited.  The entire evidence of record 
demonstrates that there was a basis in the record for the RO 
to conclude that, in applying 38 C.F.R. § 3.344, the 
preponderance of the evidence supported the conclusion that 
there was improvement in the veteran's service-connected 
anxiety reaction warranting the reduction.  Thus, the Board 
finds that the June 8, 1962 rating reduction for anxiety 
reaction from 50 to 30 percent was reasonably supported by 
the evidence then of record and was consistent with VA laws 
then in effect.  The June 8, 1962 RO decision did not contain 
CUE.

To the extent that the veteran disagrees with how VA weighed 
this evidence, mere disagreement with the weighing of medical 
evidence does not amount to CUE.  See Russell, 3. Vet. App. 
at 313-14.  Concerning any argument that VA's failure to 
request another examination was CUE, the Board points out 
that even if true, a failure to fulfill the duty to assist 
(to obtain additional records or an examination) is not a 
basis for finding CUE.  38 C.F.R. § 20.1403(d)(2).

The June 8, 1962 rating decision was based on the record and 
the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.  




Service Connection for Bilateral Hearing Loss and Bilateral 
Tinnitus

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302(a), (b).

In a January 2005 rating decision, service connection for 
bilateral hearing loss was denied.  In October 2005, a notice 
of disagreement was received.  A statement of the case was 
issued in March 2006.  A substantive appeal was received in 
June 2006.  

In a March 2006 rating decision, service connection for 
bilateral tinnitus was denied.  In June 2006, a notice of 
disagreement was received.  A statement of the case was 
issued in July 2006.  A substantive appeal was not received.  

In a January 2007 letter, with regard to service connection 
for bilateral hearing loss, the veteran was notified that a 
substantive appeal had not been received within 60 days from 
the date that the RO mailed the statement of the case to the 
veteran or within the remainder of the one year period from 
the date of the notification of the January 2005 rating 
decision.  With regard to service connection for bilateral 
tinnitus, the veteran was notified that a substantive appeal 
had not been received.  

The veteran was informed of the pertinent information 
regarding the lack of a timely substantive appeal on the 
hearing loss issue and lack of a substantive appeal on the 
tinnitus issue and was given an opportunity to present 
argument and evidence as to those matters, and also the 
opportunity to request a hearing.  He was given 60 days to 
reply.

In January 2008, a response was received in which the veteran 
requested an extension of time to submit a substantive 
appeal.  However, 38 U.S.C.A. § 7105(d) and 38 C.F.R. 
§ 20.303 require that a request for an extension be received 
prior to the expiration of the time limit for submitting a 
timely substantive appeal or for responding to a supplemental 
statement of the case.  In this case, the request for an 
extension was not received within the time limit for 
submitting a substantive appeal and no supplemental statement 
of the case was issued on either issue.  Although the veteran 
indicated in the January 2008 correspondence that he was 
presently recovering from a stroke, he provided no supporting 
documentation as to why the request for extension with 
respect to the issue of service connection for tinnitus was 
not filed in 2006.  As noted herein, he did file a 
substantive appeal in June 2006 as to the issue of service 
connection for bilateral hearing loss; however, such was not 
timely received.  Therefore, an extension may not be granted.  

In light of the foregoing, the Board concludes that the 
issues of entitlement to service connection for bilateral 
hearing loss and entitlement to service connection for 
bilateral tinnitus are not in appellate status for lack of a 
timely substantive appeal (hearing loss) and lack of a 
substantive appeal (tinnitus).  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (b).




ORDER

The decision of June 8, 1962, which reduced the rating for 
the veteran's service-connected anxiety reaction from 50 
percent to 30 percent does not contain CUE; the appeal is 
denied.

The issue of service connection for bilateral hearing loss is 
dismissed.

The issue of service connection for bilateral tinnitus is 
dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


